IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA
JOSEPH MILLER,
                                            NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
v.
                                            CASE NO. 1D13-4504
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 23, 2014.

An appeal from the Circuit Court for Leon County.
William L. Gary, Judge.

Baya Harrison, III, Tallahassee, and James Banks, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and MARSTILLER, JJ., CONCUR.